Citation Nr: 1617529	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  07-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for breast cancer with maxillary metastasis, to include as secondary to service-connected fibrocystic breast disease, and as due to exposure to ionizing radiation.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than residuals of specific phobia, natural environmental type), to include depression, claimed as secondary to breast cancer.

3.  Entitlement to service connection for lymphedema, to include as secondary to service-connected fibrocystic breast disease.

4.  Entitlement to an evaluation in excess of 10 percent for residual scarring of the right breast.

5.  Entitlement to a temporary total disability evaluation for convalescence following treatment for breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the Veteran's claims folder.

In March 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation during service.

2.  Breast cancer with maxillary metastasis was not manifested during service or within one year thereafter and is not causally or etiologically related to service or a service-connected disability.

3.  Lymphedema was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

4.  The Veteran's service-connected right breast scars are not painful or unstable, and do not cause functional impairment.

5.  The Veteran is not service connected for breast cancer.


CONCLUSIONS OF LAW

1.  Breast cancer with maxillary metastasis was not incurred in or aggravated by service, and may not be presumed related to service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Lymphedema was not incurred or aggravated during active duty, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).
3.  The criteria for a rating in excess of 10 percent for residual scarring of the right breast have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

4.  The criteria for a temporary total disability evaluation for convalescence following treatment for breast cancer have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in July 2001, January 2004, June 2005, January 2006, March 2007 and May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in November 2006 and July 2013 for her residual scarring of the right breast, in April 2007 for her claimed lymphedema, and a VA medical opinion was submitted in April 2014 for her claimed breast cancer.  The Board remanded the claims in March 2011 to obtain outstanding treatment records, obtain a dose estimate with regard to the Veteran's alleged exposure to ionizing radiation in Japan, and to afford the Veteran a VA examination and opinion for her claimed breast cancer.  Updated treatment records were obtained and associated with the claims folder, and a radiation dose estimate was requested on behalf of the Veteran.  As such, the Board finds that all remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Breast Cancer

The Veteran contends that her breast cancer was present during active duty, but was unable to be detected due to her service connected-connected fibrocystic breast disease.  She has also argued that the breast cancer is a direct result of her
fibrocystic breast disease.  Alternatively, she argues that her breast cancer may have developed as a result of radiation exposure.  In this regard, she has reported that during her tour of duty in Japan, she was diagnosed with fibrocystic breast disease or a possible cyst, in the same area of her breast where cancer was later diagnosed.  She argues that the issue was classified as fibrocystic breast disease or a cyst because of her young age.  She also claims that once she returned to the United States in 1987, because of her young age (28), she was told by a military doctor that she needed to have a mammogram every six months (twice a year), to monitor the area of her breast that she was having problems with, thereby exposing her to radiation at a very young age.  She claims that this process continued for numerous years, until she was in her thirties, when it was reduced to once a year, and that when she became a lactating mother, a doctor classified the area of concern in her breast as a possible cyst.  See October 2005 statement and May 2014 statement from the Veteran.

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015).  Cancer of the breast is included in the list of diseases set forth in 38 C.F.R. § 3.309.  Therefore, the presumption is applicable to this claim.

The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In accordance with the Board's March 2011 remand directives, information was requested from the National Personnel Records Center (NPRC) in an attempt to confirm any radiation risk or exposure for the Veteran during active duty service.  The information received from NPRC shows that the Veteran's occupations during service included Retail Sales Specialist, Equipment and Inventory Management Technician and Requisitioning Clerk.  The records are negative for evidence supporting exposure to radiation during active duty service.  In a letter from the Department of the Air Force dated in October 2013, it was noted that a
query of the occupational radiation exposure monitoring records in the US Air Force Master Radiation Registry (MRER) (the single repository for occupational
radiation exposure monitoring for all Air Force personnel) was completed for the Veteran.  However, no external or internal exposure data was found.  As the information from the Department of the Air Force did not result in a positive dose
estimate, the Board finds that the evidence does not show that the Veteran was exposed to ionizing radiation during service in Japan.  Without a proper dose estimate, the Board finds that the Veteran was not exposed to ionizing radiation.  Therefore, the presumption of service connection does not apply.  The Board must then address direct service connection.

September 2006 treatment records from VA physician, S.D., MD note that the Veteran has had problems with surveillance of dense breasts with multiple nodules, which have made mammograms difficult.  In December 1993, a mammogram from Tampa indicated multiple 7.0 to 10.0 mm right breast nodules and they recommended a recheck in six months.  The next mammogram of record is from February 1995 that commented on multiple bilateral upper outer quadrant nodules in the 7.0 to 10.0 mm range, which appeared stable.  In November 1997, the Veteran was referred with a palpable right breast lump at the 10 o'clock position near the nipple.  A mammogram was able to comment on fibroglandular changes asymmetrically prominent on the right, but no definite change in multiple nodules.  The Veteran's first mammogram in January 2002 done at Lake Shore noted scattered fibroglandular densities.  During an office visit in December 2002, she complained of tenderness at the 9 o'clock position of the right breast, for which there was no specific lump, but dense breast tissue and tenderness.  In May 2003, the Veteran had an abnormal mammogram at Lakeshore, which showed a dense right upper outer quadrant nodule that had previously been 8.0 x 6.0 mm and now appeared a little larger.  An ultrasound was recommended at that time.  Later in May 2003, a right breast ultrasound was performed, and they characterized the nodule as lobular and 9.6 x 7.9 x 7.5 mm and recommended biopsy.  The Veteran accessed biopsy through a surgery consult at Gainesville VA and then went on to a needle biopsy at Shands and then further surgery, which documented a stage 3A right invasive ductal carcinoma with 5 of 13 nodes positive in approximately July 2003.

Dr. S.D. concluded that based on her review of the available medical records, the Veteran had very dense breasts with fibrocystic disease, and this sort of breast presentation has been notoriously difficult to assess, both with imaging studies and digital exams.  She noted further that a review of the records reveals that there was an abnormality in the upper outer quadrant of the right breast that seemed to be tender for her as far back as November 1997, and this is very likely to be the breast cancer before it started to make changes that were enough that they could be visualized on mammogram.  However, she stated that there was "no way to say for sure."  She noted further that it is well established that early stages of breast cancer are present for many years before reaching a size which makes them clinically apparent or diagnosable with available surveillance technology, but it appeared to her that the Veteran's problem dated back "quite some time."  Dr. S.D. also noted that one factor involved in surveillance and diagnosis for many patients is moving from one location to another and having studies and exams with different providers, different mammogram systems, and films not always being easily available for comparison.  Her final impression was that the Veteran had an advanced stage of breast cancer "with some evidence of problems in that area dating back to 1993."

The Veteran was afforded a VA examination in July 2013.  The examiner opined the Veteran's breast cancer was less likely as not incurred in or aggravated by military service.  In rendering his opinion, the physician's assistant noted that the Veteran was in service from August 1983 to December 1992.  Her enlistment physical examination dated in February 1983 was silent for documentation of breast cancer.  Service treatment records are silent for evidence of documentation of breast cancer or evidence of exposure to ionizing radiation during military service.  VA treatment records show that an April 1983 mammogram revealed category B dense lactating breasts, and no definite evidence of malignancy.  Finally, he noted that the Veteran was diagnosed with invasive carcinoma of the right breast in July 2003, 10 years following military service and not during service.  

The examiner also opined that the Veteran's breast cancer is not secondary to a service-connected disease, to include fibrocystic breast disease.  In this regard, the examiner noted that review of current medical literature, including Up-to-Date and
MedLine, reveals fibroadenomas of the breast are the most common causes of benign breast condition with 90 percent or more of palpable breast masses
found in women in their 20s to early 50s.  Older age and obesity have been
shown to increase the chance that a palpable breast mass is cancerous on
biopsy.  Of note, this Veteran's risk factors include; age: the Veteran was 41
years of age at the time of diagnosis, with relative risk (RR) of 3.76 and
obesity: (weight 168.8 lbs., BMI 29.9 at time of diagnosis, RR 1.27.  Furthermore, research suggests that, for the majority of women with simple fibroadenomas, there is no increased risk of developing breast cancer.  

Another VA opinion was submitted in April 2014.  The VA physician opined that the Veteran's breast cancer is less likely than not caused by or a result of a service-connected disability, to include, but not limited to, fibrocystic breast disease.  He offered the following rationale: 
      
The cause for breast cancer is unknown.  According to Med Scape, the risk factors for this condition are increasing age over forty, female sex, family history of breast cancer, late age at first pregnancy, nuliparity, late age of menopause, prolonged exposure to elevated levels of sex hormones, certain types of diet, obesity, and radiation exposure.  According to Up To Date, Nonproliferative epithelial lesions are generally not associated with an increased risk of breast cancer.  It should be noted that terms such as fibrocystic changes, fibrocystic disease, chronic cystic mastitis, and mammary dysplasia refer to nonproliferative lesions and are not useful clinically, as they encompass a heterogeneous group of diagnoses.

With regard to the Veteran specifically, the VA physician noted that she had the risk factors of her age, obesity, and a family history of breast cancer which either alone or in concert would make it more likely to have resulted in the development of the breast cancer than from the fibrocystic changes.  He noted further that despite the fact that fibrocystic disease is not a useful clinical term, nevertheless as a nonproliferative lesion, it is not associated with an increased risk of breast cancer.

The VA physician also noted that the service-connected issues of the dermatitis/eczema, residuals of specific phobia/nervous condition, hysterectomy, cervical spine condition, right breast scarring, lumbosacral condition, tinnitus, anal fissure and microcytic anemia, bilateral onychocryptosis, sinusitis and allergic rhinitis are not considered risk factors or causation for the development of breast cancer.

Dr. W.S. also opined that the Veteran's breast cancer less likely than not had its onset within one year of separation from active duty service.  He offered the following rationale:
The Veteran was found to have spread of the breast cancer to the adjacent lymph nodes at the time it was diagnosed in 2003.  This type of malignancy does spread early in its presentation.  Therefore the breast cancer would not have been present in 1992, as there would have been evidence of diffuse metastases to various areas of the body since the veteran did not receive any treatment for this condition.  Most likely in such cases, the Veteran would have expired by 2003 given an unchecked, untreated course of breast cancer.

Specifically with regard to Dr. S.D.'s September 2006 findings, Dr. W.S. noted that Dr. S.D. mentions that the early stages of breast cancer may be present for many years before reaching a size that makes them clinically apparent or diagnosable.  However her discussion does not mention that the cancer will spread to other areas of the body and is independent of the size of the breast lesion at the time it is diagnosed.  Dr. W.S. noted that this is a determining factor that does show if the cancer was recent since the metastases will appear relatively early in the course of the disease rather than waiting some ten years to manifest themselves.

In this case, the Board finds that the Veteran was not diagnosed with breast cancer until July 2003, approximately 10 years after service.  The mere absence of medical records does not contradict a Veteran's statements about her symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  Furthermore, continuity of symptomatology has not been established through the competent evidence of record.  In this regard, although the Veteran argues that she had signs of breast cancer prior to her actual diagnosis in 2003, and the VA physician, S.D., MD, noted above, noted in 2006 that there was an abnormality in the upper outer quadrant of the right breast that seemed to be tender for the Veteran as far back as November 1997, and opined that it is very likely to have been the breast cancer before it started to make changes that were enough that they could be visualized on mammogram.  However, she also stated that there was "no way to say for sure."  She also concluded that the Veteran had an advanced stage of breast cancer "with some evidence of problems in that area dating back to 1993."  The Board finds that the fact that Dr. S.D. stated that there was "no way to say for sure" that the November 1997 abnormal findings in the right breast were early manifestations of the Veteran's breast cancer, and that there was "some evidence of 'problems' in that area dating back to 1993," makes her opinion inconclusive, and therefore, inadequate on its own, to support a grant of service connection.  The remainder of the probative medical evidence of record, noted above, does not support the Veteran's claim that her breast cancer is related to service, manifested within one year of her discharge in 1991, or that it is secondary to her service-connected fibrocystic breast disease.  There is no other competent medical evidence or opinions which relate the Veteran's breast cancer to her active military service or a service-connected disability.

The Board has taken the contention of the Veteran that her breast cancer was caused by her service with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and April 2010 testimony during her Travel Board hearing, and finds no evidence that may serve as a medical nexus between the Veteran's service or her service-connected fibrocystic breast disease and her claimed breast cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of breast cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board also notes that the Veteran's breast cancer may not be presumed incurred during active military service because, as noted above, the evidence does not show that this chronic disease was manifested to a degree of 10 percent disabling within one year after the Veteran's active military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim for service connection for breast cancer with maxillary metastasis.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).

Lymphedema

The Veteran does not contend and the evidence does not show that her currently diagnosed lymphedema is directly related to her active military service.  Rather, she contends that her currently diagnosed lymphedema of the right upper extremity developed as a complication of her right axillary lymph node dissection and radiation treatment for breast cancer, which she believes is related to her service-connected fibrocystic breast disease.  Specifically, she reported during VA examination in April 2007 that she was diagnosed with fibrocystic breast disease in 1987, while on active duty in Japan, and was later diagnosed with breast cancer (2003) and found to have extension of the tumor in her lymph nodes.  She was subsequently treated with chemotherapy and radiation therapy, and she argues that her combined treatment resulted in lymphedema of the right upper extremity, which has persisted, and for which she is presently receiving therapy.  

Service treatment records show that the Veteran was diagnosed and treated for fibrocystic breast disease, but they are negative for any evidence of lymphedema, and the post-service medical evidence of record does not show that the Veteran's currently diagnosed lymphedema is related to her active military service or a service-connected disability, including her service-connected fibrocystic breast disease.

Private treatment records and VA treatment records show that the Veteran has been treated for lymphedema since early 2005, related to radiation treatment and chemotherapy for breast cancer.  See March 2005-September 2005 treatment records from the VA Medical Center in Tallahassee and March 2006 and November 2006 private treatment records from A Touch of Healing Massage Clinic.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed lymphedema is related to the Veteran's active military service.  

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of lymphedema until many years after service discharge, and the Veteran does not dispute this fact.  With no evidence of lymphedema during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on a direct basis. 

The Veteran was afforded a VA examination in November 2006.  The examiner opined that the Veteran's lymphedema was less likely as not caused by fibrocystic breast disease.  Rather, the examiner concluded that the lymphedema was caused by radiation and breast cancer surgery.  The April 2007 VA examiner opined that it is at least as likely as not that the Veteran's lymphedema may be associated with her breast cancer and subsequent therapy.  The examiner did not find that the lymphedema is related to the Veteran's service-connected fibrocystic breast disease.  There is no other medical evidence of record suggesting that the Veteran's lymphedema is related to her service-connected fibrocystic breast disease.  Finally, although the April 2007 examiner related the Veteran's lymphedema to her treatment for breast cancer, as noted above, service connection for breast cancer has not been established.  Therefore, service connection for lymphedema, on a secondary basis, is not in order.

In making this decision the Board notes that the Veteran is competent to report lymphedema symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Increased Rating for Residual Scarring Right Breast

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  A deep scar is defined as one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2015).  Diagnostic Code 7801 provides that burn scars or scars due to other causes, not of the head, face or neck, that are deep and nonlinear of an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent evaluation.  Burn scars or scars due to other causes, not of the head, face or neck, that are deep and nonlinear of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent evaluation.  Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code.

On VA examination in November 2006, the Veteran reported that she had lumpectomy surgery on the right breast in August 2003 for fibrocystic breast/ovarian cancer, with associated lymph node dissection of the right axilla.  She also had a scar from port placement used for chemotherapy on the left upper chest.  VA treatment records show that in August 2003, the Veteran underwent an excisional biopsy and right axillary lymph node dissection for breast cancer with maxillary metastases.  She subsequently had a port placement in the upper left chest for chemotherapy.  

On examination, the Veteran complained of numbness in the right axilla scar, but no other symptoms were noted in the other scars.  On physical examination, there was a lateral 6 cm x 1mm. arciform linear scar, a superior 3mm x 3mm oval shaped scar, an 8cm x 1mm linear scar on the right axilla, and a 1 cm x 3mm linear scar on the right upper flank of the right breast.  There was also a 3cm x 1cm linear scar on the left upper chest, associated with the port placement for chemotherapy.

On VA examination in July 2013, the examiner noted that the Veteran did not have any scars of the breast that were painful and/or unstable, or that exceeded 39 square cm (6 square inches).

The evidence does not show that the Veteran's lymph node dissection surgery in August 2003 or chemotherapy port placement were associated with her fibrocystic breast disease.  This surgery was specifically performed to treat her non service-connected breast cancer.  Thus, no more than the lateral and superior right breast scars are the result of surgery for service-connected fibrocystic breast disease.  These scars are not shown to be painful, adherent, unstable or of abnormal texture.  They do not cover an area of at least 12 square inches (77 sq. cm.).

The evidence does not show that the Veteran has three or more scars on the right breast that are related to her service-connected fibrocystic breast disease or that the service-connected scarring is painful or unstable, covers an area of at least 12 square inches, or results in functional impairment.  As such, the Board finds that an increased (compensable) rating is not warranted for the Veteran's residual scarring of the right breast.

Extraschedular Consideration

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to her service-connected scar associated with her breast cancer surgery.  There is no competent and credible evidence of record that the Veteran has symptoms of this disability that are not considered in the rating criteria.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted. 

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's scarring associated with her breast cancer surgery.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Temporary Total Evaluation for Treatment Requiring Convalescence 
for Breast Cancer

A temporary total disability rating for convalescence will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  

As detailed above, the claim for service connection for breast cancer is denied.  Accordingly, entitlement to a temporary total evaluation for treatment requiring convalescence for the nonservice-connected breast cancer is denied.


ORDER

Service connection for breast cancer with maxillary metastasis is denied.

Service connection for lymphedema is denied.

A rating in excess of 10 percent for residual scarring of the right breast is denied.

Entitlement to a temporary total evaluation for treatment requiring convalescence for breast cancer is denied.



REMAND

Acquired Psychiatric Disorder (other than Residuals of Specific Phobia, Natural Environmental Type)

The Veteran contends that her currently diagnosed depression is related to service or her breast cancer, diagnosed in 2003, which is not currently service-connected.  See April 1995 and May 2001 statements from the Veteran.  

Service connection is currently in effect for residuals of specific phobia, natural environmental type.

Service treatment records show that the Veteran was treated in May 1990 for an anxiety/panic disorder, related to an in-service incident where she was on an outdoor field maneuver and exposed to extreme heat.  The Veteran claims that at that time, she was bitten by bugs, which resulted in her having over 50 bites all over her body and to develop a fever and symptoms such as hyperventilating, tingling in the face and hands, trouble breathing and passing out episodes when the weather is warm and a phobia of going out in the heat.  See March 2004 statement from the Veteran.  There is no evidence of depression during military service or at the time of her discharge.  

The post-service medical evidence of record shows that the Veteran was hospitalized from September 1993 to October 1993 for major depression and an anxiety disorder.  It was noted that she had difficulty adjusting to discharge from the service and situational problems.  On VA examination in February 1994, the Veteran was diagnosed with dysthymia.  At that time, she reported that she had been depressed since childhood.  On VA examination in March 1995, she complained of problems with anxiety, mood swings, depression and low energy.  The examiner concluded that she had dysthymia, possibly superimposed on major depression.  She was also diagnosed as having anxiety attacks and an "environmental phobia."  During VA treatment in January 1998, she was treated for depression again and prescribed Paxil.  In October 2001, she had a positive depression screen during VA outpatient treatment.  VA medical records from the Gainesville VA Medical Center show that from 2001 through 2002 the Veteran was being treated for anxiety.  VA outpatient treatment records also show that in 2002, she was diagnosed with adjustment disorder with mixed emotional features.  In March 2003, she was noted by a treating VA physician to be suffering from chronic anxiety and depression, for which she was first treated in the military.  In June 2003, she was treated for anxiety; and in September 2003, she was treated again for depression.  In June 2004, she was treated again for depression and anxiety.

Initially, the Board notes that service connection for breast cancer has not been established, and therefore, service connection for additional psychiatric disorder, secondary to breast cancer, is not warranted.  See 38 C.F.R. § 3.310(a).  

However, although there is evidence of an initial September 1993 period of hospitalization for depression and anxiety ,within a year of the Veteran's discharge from service in December 1992, and medical evidence suggesting that the Veteran was first treated for depression in service (see March 2003 treatment records from VA treating physician); there is no current medical opinion of record addressing whether the Veteran's currently diagnosed depression was incurred during her active military service, or in the alternative, whether her currently diagnosed depression pre-existed her military service, and was aggravated therein.  As noted above, the Veteran has reported that she has suffered from depression since childhood.  In addition, the Board notes that the Veteran is service connected for residuals of specific phobia, natural environment type, claimed as a nervous condition.  See January 2006 rating decision.  However, there is no medical opinion of record addressing whether the Veteran's currently diagnosed depression was caused or aggravated by her service-connected psychological disorder.  38 C.F.R. § 3.310(a) has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  For these reasons, the Board believes that the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of any additional current psychiatric disorder.  38 C.F.R. § 4.2 (2015).

The appellant is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the Veteran's psychiatric disorder(s).

2.  Following completion of the above, afford the Veteran an appropriate VA mental disorders examination to determine the nature and etiology of her depression or other acquired psychiatric disorder (other than residuals of specific phobia, natural environmental type).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any current acquired psychiatric disorder (other than residuals of specific phobia, natural environmental type) originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that any current acquired psychiatric disorder (other than residuals of specific phobia, natural environmental type) pre-existed the Veteran's active service and was not aggravated therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder (other than residuals of specific phobia, natural environmental type) was caused or aggravated by a service-connected disability, including residuals of specific phobia, natural environment type, or fibrocystic breast disease.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinions.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


